DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the hydraulic chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the core chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pressure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the accumulator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the accumulator".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radermacher (US 20160084544), hereinafter referred to as Radermacher.
Re claim 1 and 10, Radermacher teaches a heat pump system comprising
a Shape-Memory Alloy (SMA) core (e.g. 404 or 406, ¶ 76, “shape-memory alloy structures that can be used in the disclosed thermoelastic modules”) positioned in a housing (e.g. 508 or 1409) and adapted to absorb heat and store energy in response to a first fluid (fluid of 414) inputted at a first temperature (e.g. ¶ 89, “During the HR process, HTF absorbs sensible energy from second thermoelastic module and provides cooling thereto at the same time”), wherein the SMA core comprises a plurality of elements (e.g. 502) arranged substantially in parallel to define the core (see Fig 5b);
the housing is configured to receive the same fluid (see Fig 4) via an inlet wherein a device changes stress on the SMA core in the housing to cause the SMA core to change state to release the heat absorbed into the fluid (e.g. ¶ 83, “Mechanical stress can be applied either in the horizontal or vertical direction and leads to a deformation of the lattice 552. The latent energy released by the hollow structures 540 can be transferred to HTF 544 (e.g., water or other liquid) flowing through these hollow structures 540. Due to the shape of the flow paths, the heat transfer between the hollow structures 540 and HTF 544 can reach a maximum amount, or at least be increased”); and
an outlet (see Fig 4) adapted to output the fluid either at a higher temperature or lower temperature relative to the first fluid temperature depending on whether heat has been released or absorption by the SMA core (implicit function, e.g. ¶ 89-90).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3, Radermacher teaches the heat pump system of claim 1, wherein a hydraulic chamber (310; ¶ 64, “a hydraulic cylinder”) is configured to physically elongate or stretch at least one element or wire of the core in response to stress from pressure supplied by the accumulator (implicit function).

Re claim 4, Radermacher teaches the heat pump system of claim 1, wherein low-pressure in the hydraulic chamber is transferred to the SMA or NTE core in the core chamber in order to allow a cycle for the core to absorb heat (implicit function in order to absorb heat in the SMA).

Re claim 5, Radermacher teaches the heat pump system of claim 1, comprising a hydraulic motor configured to raise the stress on the SMA or NTE core via an increase in the pressure of the accumulator (¶ 64, “for providing stress to both thermoelastic modules”).

Re claim 8, Radermacher teaches the heat pump system of claim 1, comprising a plurality of a SMA or NTE cores (404 and 406) arranged in cascade arrangement in the system (see Fig 4B).

Re claim 9, Radermacher teaches the heat pump system of claim 1, wherein flow rates of the fluid are controlled by a controller (412) to adjust temperature difference of the cycle (e.g. ¶ 70, “the controller 412 can then cause the fluid network 414 to have active flow paths 414 a (solid bold lines) and inactive flow paths 414 b (dotted lines), and to control pumps 416 a-416 b to convey HTF along the active flow paths 414 a, as illustrated in FIG. 4A”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher, in view of Bartholome (DE 102016100596), hereinafter referred to as Bartholome.

Re claims 2 and 6-7, Radermacher teaches the heat pump system of claim 1. Radermacher does not explicitly teaches the limitation of wherein the device comprises a high-pressure accumulator adapted to provide a stress to the core to enable a forward or a reverse phase change to occur in the core, comprising a low-pressure accumulator configured to reduce stress on the SMA core in the housing when the fluid is being inputted at an initial temperature. However, Bartholome teaches the limitation of a shape memory heat pump comprising a high-pressure accumulator (11) and a low-pressure accumulator (12). Therefore, at the time the invention was fmade it would have been obvious to integrate a high-pressure accumulator adapted to provide a stress to the core to enable a forward or a reverse phase change to occur in the core, comprising a low-pressure accumulator configured to reduce stress on the SMA core in the housing when the fluid is being inputted at an initial temperature, as taught by Bartholome, in order to provide the reserve of fluid (see abstract). Radermacher further teaches a pump (416) that would inherently move the fluid as claimed in view of the modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        6/3/2022